Exhibit 10.3

February 15, 2017

Scott Sewell

Everspin Technologies, Inc.

Via Email

Dear Scott,

This letter sets forth the substance of the transition and separation agreement
(the “Agreement”) that Everspin Technologies, Inc. (the “Company”) is offering
to you. 

SEPARATION DATE.  Your employment termination date will be April 30, 2017 or
such earlier date if your employment is terminated earlier by either you or the
Company pursuant to Section 2(c) below.  Your last day of employment, whenever
it occurs, shall be the “Separation Date.” 

TRANSITION PERIOD. 

Duties.  Between now and the Separation Date (the “Transition Period”), you will
remain in your current role and will continue to perform your regular duties,
provided that you shall only be required to work approximately 80% of your
regular full-time schedule.  During the Transition Period, you must continue to
comply with all of the Company’s policies and procedures and with all of your
statutory and contractual obligations to the Company (including, without
limitation, your obligations under your Employee Proprietary Information and
Inventions Assignment Agreement). 

Compensation/Benefits.  During the Transition Period, your base salary will
remain the same, and you will continue to be eligible for the Company’s standard
benefits, subject to the terms and conditions applicable to such plans and
programs.  Your Company stock options will continue to vest under the existing
terms and conditions set forth in the governing plan documents and option
agreement. 

Termination.  During the Transition Period, you are entitled to resign your
employment for any reason.  Additionally, during the Transition Period, the
Company is entitled to terminate your employment with or without Cause (as
defined in your Executive Employment Agreement).  If the Company terminates your
employment with Cause during the Transition Period, or your employment ends due
to your death or disability, or you resign for any reason, your employment will
end immediately and you will not receive any further compensation or benefits
from the Company (including the severance benefits set forth in Section 3
below), except for any unpaid salary and vacation accrued through your last day
of employment.  If the Company terminates your employment without Cause during
the Transition Period, you will be paid for any unpaid salary and vacation
accrued through your last day of employment, and you will remain eligible for
the severance benefits set forth in Section 3 below, subject to the terms and
conditions set forth therein. 

SEPARATION BENEFITS.  Subject to the terms and conditions set forth in Section
2, if you sign the Separation Date Release attached hereto as Exhibit A on the
Separation Date, and allow that release to become effective, then the Company
will provide you with the severance benefits set forth in Section 3.2(ii)(a)-(c)
of your Executive Employment Agreement dated April 25, 2016, which consist of
the following:

The Company will pay you severance in the form of continuation of your base
salary for six (6) months after the Separation Date, payable on the Company’s
regular payroll schedule, subject to standard deductions and withholdings;
provided, however, that no payments will be made prior the Separation Date
Release becoming effective.

Provided that you timely elect continued coverage under COBRA, the Company will
pay the COBRA premiums to continue your coverage (including coverage for
eligible dependents, if applicable) through the earliest to occur of: (i) six
(6) months following the Separation Date; (ii) the date you become eligible for
group health insurance coverage through a new employer; or (iii) the date you
cease to be eligible for COBRA continuation







--------------------------------------------------------------------------------

 



coverage for any reason, including plan termination.  If you become covered
under another employer’s group health plan or otherwise cease to be eligible for
COBRA during this period of time, you must immediately notify the Company of
such event.  Notwithstanding the foregoing, if the Company determines, in its
sole discretion, that it cannot pay your COBRA premiums without a substantial
risk of violating applicable law, the Company instead shall pay you, on the
first day of each calendar month remaining in the payment period, a fully
taxable cash payment equal to the applicable COBRA premiums for that month,
subject to applicable tax withholdings, which you may, but are not obligated to,
use toward the cost of your COBRA premiums.

The vesting of your options will be accelerated such that the shares subject to
your options that would have vested in the six (6) month period following the
Separation Date shall be deemed immediately vested and exercisable as of the
Separation Date. 

OTHER COMPENSATION OR BENEFITS.  You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
severance, or benefits after the Separation Date. 

EXPENSE REIMBURSEMENTS.  You agree that, within ten (10) days after the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement.  The Company will reimburse you
for these expenses pursuant to its regular business practice. 

RETURN OF COMPANY PROPERTY.  By the Separation Date, you agree to return to the
Company all Company documents (and all copies thereof) and other Company
property within your possession, custody or control, including, but not limited
to, Company files, notes, drawings, records, business plans and forecasts,
financial information, specifications, computer-recorded information, tangible
property (including, but not limited to), credit cards, entry cards,
identification badges, and keys; and, any materials of any kind that contain or
embody any proprietary or confidential information of the Company (and all
reproductions thereof).  Your timely return of all such Company documents and
other property is a condition precedent to your receipt of the benefits provided
under this Agreement.

PROPRIETARY INFORMATION OBLIGATIONS.  You acknowledge and agree to abide by your
continuing obligations under your Employee Proprietary Information and
Inventions Assignment Agreement, a copy of which is attached hereto as
Exhibit B.  

CONFIDENTIALITY.  The provisions of this Agreement will be held in strictest
confidence by you and the Company and will not be publicized or disclosed in any
manner whatsoever; provided, however, that:  (a) you may disclose this Agreement
in confidence to your immediate family; (b) the parties may disclose this
Agreement in confidence to their respective attorneys, accountants, auditors,
tax preparers, and financial advisors; (c) the Company may disclose this
Agreement as necessary to fulfill standard or legally required corporate
reporting or disclosure requirements; and (d) the parties may disclose this
Agreement insofar as such disclosure may be necessary to enforce its terms or as
otherwise required by law.  

NONDISPARAGEMENT.  You agree not to disparage the Company, its officers,
directors, employees, shareholders, and agents, in any manner likely to be
harmful to its or their business, business reputation or personal reputation;
provided that you will respond accurately and fully to any question, inquiry or
request for information when required by legal process. 

NO ADMISSIONS. You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.

RELEASE OF CLAIMS. 

General Release.  In exchange for the consideration under this Agreement to
which you would not otherwise be entitled, you hereby generally and completely
release the Company and its directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent or subsidiary
entities, insurers, affiliates and







--------------------------------------------------------------------------------

 



assigns from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct,
or omissions prior to or on the date you sign this Agreement. 

Scope of Release.  This general release includes, but is not limited to: (i) all
claims arising out of or in any way related to your employment with the Company
or the termination of that employment; (ii) all claims related to your
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options or any other ownership interests in the Company;
(iii) all claims for breach of contract, wrongful termination or breach of the
implied covenant of good faith and fair dealing; (iv) all tort claims, including
claims for fraud, defamation, emotional distress and discharge in violation of
public policy; and (v) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act (the “ADEA”) (as amended), or the Texas Human Rights Act.

Excluded Claims.  Notwithstanding the foregoing, you are not hereby releasing
the Company from any of the following claims: (i) any rights or claims for
indemnification you may have pursuant to any written indemnification agreement
with the Company to which you are a party, the charter, bylaws, or operating
agreements of the Company, or under applicable law; (ii) any rights that cannot
be waived as a matter of law; or (iii) any claims arising from the breach of
this Agreement. 

Protected Rights. You understand that nothing in this Agreement limits your
ability to file a charge or complaint with the Equal Employment Opportunity
Commission, the Department of Labor, the National Labor Relations Board, the
Occupational Safety and Health Administration, the California Department of Fair
Employment and Housing, the Securities and Exchange Commission or any other
federal, state or local governmental agency or commission (“Government
Agencies”).  You further understand this Agreement does not limit your ability
to communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company.  While this Agreement does not limit your right to receive an award for
information provided to the Securities and Exchange Commission, you understand
and agree that, to maximum extent permitted by law, you are otherwise waiving
any and all rights you may have to individual relief based on any claims that
you have released and any rights you have waived by signing this Agreement.

ADEA WAIVER.  You acknowledge that you are knowingly and voluntarily waiving and
releasing any rights you may have under the ADEA.  You also acknowledge that the
consideration given for such waiver is in addition to anything of value to which
you were already entitled.  You further acknowledge that you have been advised
by this writing, as required by the ADEA, that:  (a) your waiver does not apply
to any rights or claims that arise after the date you sign this Agreement; (b)
you should consult with an attorney prior to signing this Agreement; (c) you
have twenty-one (21) days to consider this Agreement (although you may choose to
voluntarily sign it sooner); (d) you have seven (7) days following the date you
sign this Agreement to revoke (in a written revocation sent to me); and (e) this
Agreement will not be effective until the date upon which the revocation period
has expired, which will be the eighth day after you sign this Agreement. 

MISCELLANEOUS.  This Agreement, including all Exhibits, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to its subject matter.  It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations.  This Agreement may not be modified or amended
except in a writing signed by both you and a duly authorized officer of the
Company.  This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns.  If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified so as to be rendered
enforceable.  This Agreement will be deemed to have been entered into and will
be construed and enforced in accordance with the laws of the State of Texas as
applied to contracts made and to be performed entirely within Texas.  Any
ambiguity in this Agreement shall not be construed against either party as the
drafter.  Any waiver of a breach of this Agreement shall be in writing and shall
not be deemed to be a waiver of any successive breach.  This Agreement may be
executed in counterparts and facsimile signatures will suffice as original
signatures.







--------------------------------------------------------------------------------

 



If this Agreement is acceptable to you, please sign below and return the
original to me.

We wish you the best in your future endeavors.

Sincerely,

By:

/s/ Phillip LoPresti

 

 

        Phillip LoPresti

 

 

        President & CEO

 

 

I HAVE READ, UNDERSTAND AND AGREE FULLY TO THE FOREGOING AGREEMENT:

/s/ Scott Sewell

    

2/24/17

Scott Sewell

 

Date

 







--------------------------------------------------------------------------------

 



EXHIBIT A

Separation Date Release

(to be signed on the separation date)

In exchange for the severance benefits to be provided to me by Everspin
Technologies, Inc. (the “Company”) pursuant to the Separation Agreement between
the Company and me (the “Separation Agreement”), I hereby provide the following
Separation Date Release. 

In exchange for the consideration to which I would not otherwise be entitled, I
hereby generally and completely release the Company and its directors, officers,
employees, shareholders, partners, agents, attorneys, predecessors, successors,
parent or subsidiary entities, insurers, affiliates and assigns from any and all
claims, liabilities and obligations, both known and unknown, that arise out of
or are in any way related to events, acts, conduct, or omissions prior to or on
the date I sign this Separation Date Release. 

This general release includes, but is not limited to: (1) all claims arising out
of or in any way related to my employment with the Company or the termination of
that employment; (2) all claims related to my compensation or benefits from the
Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options or any
other ownership interests in the Company; (3) all claims for breach of contract,
wrongful termination or breach of the implied covenant of good faith and fair
dealing; (4) all tort claims, including claims for fraud, defamation, emotional
distress and discharge in violation of public policy; and (5) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act (the
“ADEA”) (as amended), or the Texas Human Rights Act.

Notwithstanding the foregoing, I am not hereby releasing the Company from any of
the following claims: (a) any rights or claims for indemnification I may have
pursuant to any written indemnification agreement with the Company to which I am
a party, the charter, bylaws, or operating agreements of the Company, or under
applicable law; (b) any rights that cannot be waived as a matter of law; or (c)
any claims arising from the breach of this Separation Date Release. 

I understand that nothing in this Separation Date Release limits my ability to
file a charge or complaint with the Equal Employment Opportunity Commission, the
Department of Labor, the National Labor Relations Board, the Occupational Safety
and Health Administration, the Securities and Exchange Commission or any other
federal, state or local governmental agency or commission (“Government
Agencies”).  I further understand this Separation Date Release does not limit my
ability to communicate with any Government Agencies or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company.  While this Separation Date Release does not limit my right to receive
an award for information provided to the Securities and Exchange Commission, I
understand and agree that, to maximum extent permitted by law, I am otherwise
waiving any and all rights I may have to individual relief based on any claims
that I have released and any rights I have waived by signing this Separation
Date Release.

I acknowledge that I am are knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA.  I also acknowledge that the consideration
given for this waiver is in addition to anything of value to which I was already
entitled.  I further acknowledge that I have been advised by this writing, as
required by the ADEA, that:  (a) this waiver does not apply to any rights or
claims that arise after the date I sign this Separation Date Release; (b) I
should consult with an attorney prior to signing this Separation Date Release;
(c) I have had twenty-one (21) days to consider this Separation Date Release;
(d) I have seven (7) days following the date I sign this Separation Date Release
to revoke (in a written revocation sent to the Company’s Chief Executive
Officer); and (e) this Separation Date Release will not be effective until the
date upon which the revocation period has expired, which will be the eighth day
after I sign this Separation Date Release. 

I hereby represent that to date: (i) I have been paid all compensation owed and
have been paid for all hours worked; (ii) I have received all the leave and
leave benefits and protections for which I am eligible pursuant to the federal
Family and Medical Leave Act or otherwise; and (iii) I have not suffered any
on-the-job injury for which I have not already filed a workers’ compensation
claim.

 

By:

/s/ Scott Sewell

 

 

       Scott Sewell

 

 

 

 

Date:

2/24/17







--------------------------------------------------------------------------------

 



EXHIBIT B

EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS ASSIGNMENT AGREEMENT

In consideration of my employment or continued employment by Everspin
Technologies, Inc. (“Company”), and the compensation paid to me now and during
my employment with the Company, I agree to the terms of this Agreement as
follows:

1.            CONFIDENTIAL INFORMATION PROTECTIONS.

1.1      Nondisclosure; Recognition of Company’s Rights.  At all times during
and after my employment, I will hold in confidence and will not disclose, use,
lecture upon, or publish any of Company’s Confidential Information (defined
below), except as may be required in connection with my work for Company, or as
expressly authorized by the Chief Executive Officer (the “CEO”) of Company.  I
will obtain the CEO’s written approval before publishing or submitting for
publication any material (written, oral, or otherwise) that relates to my work
at Company and/or incorporates any Confidential Information.  I hereby assign to
Company any rights I may have or acquire in any and all Confidential Information
and recognize that all Confidential Information shall be the sole and exclusive
property of Company and its assigns.

1.2      Confidential Information. The term “Confidential Information” shall
mean any and all confidential knowledge, data or information related to
Company’s business or its actual or demonstrably anticipated research or
development, including without limitation (a) trade secrets, inventions, ideas,
processes, computer source and object code, data, formulae, programs, other
works of authorship, know-how, improvements, discoveries, developments, designs,
and techniques; (b) information regarding products, services, plans for research
and development, marketing and business plans, budgets, financial statements,
contracts, prices, suppliers, and customers; (c) information regarding the
skills and compensation of Company’s employees, contractors, and any other
service providers of Company; and (d) the existence of any business discussions,
negotiations, or agreements between Company and any third party.

1.3      Third Party Information.  I understand that Company has received and in
the future will receive from third parties confidential or proprietary
information (“Third Party Information”) subject to a duty on Company’s part to
maintain the confidentiality of such information and to use it only for certain
limited purposes.  During and after the term of my employment, I will hold Third
Party Information in strict confidence and will not disclose to anyone (other
than Company personnel who need to know such information in connection with
their work for Company) or use, Third Party Information, except in connection
with my work for Company or unless expressly authorized by an officer of Company
in writing.

1.4      No Improper Use of Information of Prior Employers and Others.  I
represent that my employment by Company does not and will not breach any
agreement with any former employer, including any noncompete agreement or any

    

agreement to keep in confidence or refrain from using information acquired by me
prior to my employment by Company.  I further represent that I have not entered
into, and will not enter into, any agreement, either written or oral, in
conflict with my obligations under this Agreement.  During my employment by
Company, I will not improperly make use of, or disclose, any information or
trade secrets of any former employer or other third party, nor will I bring onto
the premises of Company or use any unpublished documents or any property
belonging to any former employer or other third party, in violation of any
lawful agreements with that former employer or third party.  I will use in the
performance of my duties only information that is generally known and used by
persons with training and experience comparable to my own, is common knowledge
in the industry or otherwise legally in the public domain, or is otherwise
provided or developed by Company. 

2.            INVENTIONS.

2.1      Inventions and Intellectual Property Rights.  As used in this
Agreement, the term “Invention” means any ideas, concepts, information,
materials, processes, data, programs, know-how, improvements, discoveries,
developments, designs, artwork, formulae, other copyrightable works, and
techniques and all Intellectual Property Rights in any of the items listed
above.  The term “Intellectual Property Rights” means all trade secrets,
copyrights, trademarks, mask work rights, patents and other intellectual
property rights recognized by the laws of any jurisdiction or country.

2.2      Prior Inventions.  I have disclosed on Exhibit A a complete list of all
Inventions that (a) I have, or I have caused to be, alone or jointly with
others, conceived, developed, or reduced to practice prior to the commencement
of my employment by Company; (b) in which I have an ownership interest or which
I have a license to use; (c) and that I wish to have excluded from the scope of
this Agreement (collectively referred to as “Prior Inventions”).  If no Prior
Inventions are listed in Exhibit A, I warrant that there are no Prior
Inventions.  I agree that I will not incorporate, or permit to be incorporated,
Prior Inventions in any Company Inventions (defined below) without Company’s
prior written consent. If, in the course of my employment with Company, I
incorporate a Prior Invention into a Company process, machine or other work, I
hereby grant Company a non-exclusive, perpetual, fully-paid and royalty-free,
irrevocable and worldwide license, with rights to sublicense through multiple
levels of sublicensees, to reproduce, make derivative works of, distribute,
publicly perform, and publicly display in any form or medium, whether now known
or later developed, make, have made, use, sell, import, offer for sale, and
exercise any and all present or future rights in, such Prior







--------------------------------------------------------------------------------

 



Invention.

2.3      Assignment of Company Inventions.  Inventions assigned to the Company
or to a third party as directed by the Company pursuant to the section titled
“Government or Third Party” are referred to in this Agreement as “Company
Inventions.”  Subject to the section titled “Government or Third Party” and
except for Inventions that I can prove qualify fully under the provisions of a
Specific Inventions Law (as defined below) and I have set forth in Exhibit A, I
hereby assign and agree to assign in the future (when any such Inventions or
Intellectual Property Rights are first reduced to practice or first fixed in a
tangible medium, as applicable) to Company all my right, title, and interest in
and to any and all Inventions (and all Intellectual Property Rights with respect
thereto) made, conceived, reduced to practice, or learned by me, either alone or
with others, during the period of my employment by Company.

2.4      Specific Inventions Law.  I recognize that, in the event of a
specifically applicable state law, regulation, rule or public policy (“Specific
Inventions Law”), this Agreement will not be deemed to require assignment of any
invention which qualifies fully for protection under a Specific Inventions Law
by virtue of the fact that any such invention was, for example, developed
entirely on my own time without using the company’s equipment, supplies,
facilities, or trade secrets and neither related to the company’s actual or
anticipated business, research or development, nor resulted from work performed
by me for the Company.  Examples of Specific Inventions Laws include California
Labor Code Section 2870 and the Revised Code of Washington Section 49.44.140. 

2.5      Obligation to Keep Company Informed.  While employed with the Company
and for one (1) year after my employment ends, I will promptly and fully
disclose to the Company in writing (a) all Inventions I author, conceive or
reduce to practice, either alone or with others and including any that might be
covered under a Specific Inventions Law, and (b) all patent applications I file
or in which I am named as an inventor or co-inventor.

2.6      Government or Third Party.  I agree that, as directed by the Company, I
will assign to a third party, including without limitation the United States,
all my right, title, and interest in and to any particular Company Invention. 

2.7      Enforcement of Intellectual Property Rights and Assistance.  During and
after the period of my employment, I will assist Company in every proper way to
obtain and enforce United States and foreign Intellectual Property Rights
relating to Company Inventions in all countries.  If the Company is unable to
secure my signature on any document needed in connection with such purposes, I
hereby irrevocably designate and appoint Company and its duly authorized
officers and agents as my agent and attorney in fact, which appointment is
coupled with an interest, to act on my behalf to execute and file any such
documents and to do all other lawfully permitted acts to further such purposes
with the same legal force and effect

 

as if executed by me.

2.8      Incorporation of Software Code.  I agree that I will not incorporate
into any Company software or otherwise deliver to Company any software code
licensed under the GNU General Public License or Lesser General Public License
or any other license that, by its terms, requires or conditions the use or
distribution of such code on the disclosure, licensing, or distribution of any
source code owned or licensed by Company.

3.            RECORDS.  I agree to keep and maintain adequate and current
records (in the form of notes, sketches, drawings and in any other form that is
required by the Company) of all Inventions made by me during the period of my
employment by the Company, which records shall be available to, and remain the
sole property of, the Company at all times.

4.            ADDITIONAL ACTIVITIES.  I agree that (a) during the term of my
employment by Company, I will not, without Company’s express written consent,
engage in any employment or business activity that is competitive with, or would
otherwise conflict with my employment by, Company, and (b) for the period of my
employment by Company and for one (l) year thereafter, I will not, either
directly or indirectly, solicit or attempt to solicit any employee, independent
contractor, or consultant of Company to terminate his, her or its relationship
with Company in order to become an employee, consultant, or independent
contractor to or for any other person or entity.

5.            RETURN OF COMPANY PROPERTY.       Upon termination of my
employment or upon Company’s request at any other time, I will deliver to
Company all of Company’s property, equipment, and documents, together with all
copies thereof, and any other material containing or disclosing any Inventions,
Third Party Information or Confidential Information and certify in writing that
I have fully complied with the foregoing obligation.  I agree that I will not
copy, delete, or alter any information contained upon my Company computer or
Company equipment before I return it to Company.  In addition, if I have used
any personal computer, server, or e-mail system to receive, store, review,
prepare or transmit any Company information, including but not limited to,
Confidential Information, I agree to provide the Company with a computer-useable
copy of all such Confidential Information and then permanently delete and
expunge such Confidential Information from those systems; and I agree to provide
the Company access to my system as reasonably requested to verify that the
necessary copying and/or deletion is completed.  I further agree that any
property situated on Company’s premises and owned by Company is subject to
inspection by Company’s personnel at any time with or without notice.  Prior to
the termination of my employment or promptly after termination of my employment,
I will cooperate with Company in attending an exit interview and certify in
writing that I have complied with the requirements of this section.  

6.            NOTIFICATION OF NEW EMPLOYER.  If I leave the employ of Company, I
consent to the notification of my new employer of my rights and obligations
under this Agreement, by Company providing a copy of this Agreement or
otherwise.







--------------------------------------------------------------------------------

 



7.            GENERAL PROVISIONS.

7.1      Governing Law and Venue.  This Agreement and any action related thereto
will be governed and interpreted by and under the laws of the State of Arizona,
without giving effect to any conflicts of laws principles that require the
application of the law of a different state. I expressly consent to personal
jurisdiction and venue in the state and federal courts for the county in which
Company’s principal place of business is located for any lawsuit filed there
against me by Company arising from or related to this Agreement.

7.2      Severability.    If any provision of this Agreement is, for any reason,
held to be invalid or unenforceable, the other provisions of this Agreement will
remain enforceable and the invalid or unenforceable provision will be deemed
modified so that it is valid and enforceable to the maximum extent permitted by
law.

7.3      Survival.        This Agreement shall survive the termination of my
employment and the assignment of this Agreement by Company to any successor or
other assignee and be binding upon my heirs and legal representatives.

7.4      Employment.  I agree and understand that nothing in this Agreement
shall give me any right to continued employment by Company, and it will not
interfere in any way with my right or Company’s right to terminate my employment
at any time, with or without cause and with or without advance notice.

7.5      Notices.  Each party must deliver all notices or other communications
required or permitted under this Agreement in writing to the other party at the
address listed on the signature page, by courier, by certified or registered
mail (postage prepaid and return receipt requested), or by a
nationally-recognized express mail service.  Notice will be effective upon
receipt or refusal of delivery.  If delivered by certified or registered mail,
notice will be considered to have been given five (5) business days after it was
mailed, as evidenced by the postmark.  If delivered by courier or express mail
service, notice will be considered to have been given on the delivery date
reflected by the courier or express mail service receipt. Each

 

party may change its address for receipt of notice by giving notice of the
change to the other party.

7.6      Injunctive Relief.  I  acknowledge that, because my services are
personal and unique and because I will have access to the Confidential
Information of Company, any breach of this Agreement by me would cause
irreparable injury to Company for which monetary damages would not be an
adequate remedy and, therefore, will entitle Company to injunctive relief
(including specific performance).  The rights and remedies provided to each
party in this Agreement are cumulative and in addition to any other rights and
remedies available to such party at law or in equity.

7.7      Waiver. Any waiver or failure to enforce any provision of this
Agreement on one occasion will not be deemed a waiver of that provision or any
other provision on any other occasion.

7.8      Export.  I agree not to export, directly or indirectly, any U.S.
technical data acquired from Company or any products utilizing such data, to
countries outside the United States, because such export could be in violation
of the United States export laws or regulations.

7.9      Entire Agreement.  If no other agreement governs nondisclosure and
assignment of inventions during any period in which I was previously employed or
am in the future employed by Company as an independent contractor, the
obligations pursuant to sections of this Agreement titled “Confidential
Information Protections” and “Inventions” shall apply.  This Agreement is the
final, complete and exclusive agreement of the parties with respect to the
subject matter hereof and supersedes and merges all prior communications between
us with respect to such matters.  No modification of or amendment to this
Agreement, or any waiver of any rights under this Agreement, will be effective
unless in writing and signed by me and the CEO of Company.  Any subsequent
change or changes in my duties, salary or compensation will not affect the
validity or scope of this Agreement.







--------------------------------------------------------------------------------

 



This Employee Proprietary Information and Inventions Assignment Agreement shall
be effective as of the first day of my employment with Company.

Employee: 

    

Company:  EVERSPIN TECHNOLOGIES, INC.

 

 

 

I HAVE READ, UNDERSTAND, AND ACCEPT THIS AGREEMENT AND HAVE BEEN GIVEN THE
OPPORTUNITY TO REVIEW IT WITH INDEPENDENT LEGAL COUNSEL.

 

ACCEPTED AND AGREED:

 

 

 

 

 

 

/s/ Scott Sewell

 

/s/ Amy McKillip

(Signature)

 

(Signature)

 

 

 

By: Scott Sewell

 

By: Amy McKillip

 

 

 

Title: VP of WW Sales

 

Title: Accountant

 

 

 

Date: 9/7/10

 

Date: 9/7/10

 

 

 

Address: 1300 Alma School Rd, Chandler, AZ 85224

 

Address:  ______________________________________________







--------------------------------------------------------------------------------

 



Exhibit A

INVENTIONS

1.           Prior Inventions Disclosure.  The following is a complete list of
all Prior Inventions (as provided in Section 2.2 of the attached Employee
Proprietary Information and Inventions Assignment Agreement, defined herein as
the “Agreement”):

☐           None

 

☐           See immediately below:

 

 

 

 

 

2.           Limited Exclusion Notification. 

THIS IS TO NOTIFY you in accordance with any applicable Specific Inventions Law
that the foregoing Agreement between you and Company does not require you to
assign or offer to assign to Company any Invention that you develop entirely on
your own time without using Company’s equipment, supplies, facilities or trade
secret information, except for those Inventions that either:

a.          Relate at the time of conception or reduction to practice to
Company’s business, or actual or demonstrably anticipated research or
development; or

b.          Result from any work performed by you for Company.

To the extent a provision in the foregoing Agreement purports to require you to
assign an Invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.

This limited exclusion does not apply to any patent or Invention covered by a
contract between Company and the United States or any of its agencies requiring
full title to such patent or Invention to be in the United States.



--------------------------------------------------------------------------------